265 S.W.3d 91 (2008)
Cedric Shun SMITH, Appellant,
v.
The STATE of Texas, Appellee.
No. 01-08-00127-CR.
Court of Appeals of Texas, Houston (1st Dist.).
May 15, 2008.
Cedric Shun Smith, Houston, TX, pro se.
William J. Delmore III, Assistant District Attorney, Houston, TX, for Appellee.
Panel consists of Chief Justice RADACK, and Justices JENNINGS and BLAND.

OPINION
PER CURIAM.
We lack jurisdiction to hear this appeal. Appellant, Cedric Shun Hill, pleaded guilty to the offense of aggravated assault, and, in accordance with his plea bargain agreement with the State, the trial court sentenced appellant to confinement for two years. Along with the plea, appellant, appellant's counsel, and the State signed a stipulation of evidence which included, among others, the following statements: "I intend to enter a plea of guilty and understand that the prosecutor will recommend that my punishment should be set at two years TDC; I agree to that recommendation... Further, I waive my right of appeal which I may have should the court accept the foregoing plea bargain agreement between myself and the prosecutor." The trial court's judgment is stamped, "Appeal waived. No permission to appeal granted."
After the trial court sentenced appellant to punishment that fell within the terms of the plea bargain agreement, the trial court certified that this case is a plea-bargain case and the defendant has no right to appeal. Appellant did not request the trial court's permission to appeal any pre-trial matters, and the trial court did not give permission for appellant to appeal. Appellant filed a timely pro se notice of appeal. This appeal followed.
We conclude that the certification of the right of appeal filed by the trial court is supported by the record and that appellant has no right of appeal due to the agreed plea bargain. TEX.R.APP. P. 25.2(a). Because *92 appellant has no right of appeal, we must dismiss this appeal "without further action." Chavez v. State, 183 S.W.3d 675, 680 (Tex.Crim.App.2006).
Accordingly, the appeal in Trial Court Cause Number 1111414 is dismissed for lack of jurisdiction.
Any pending motions are denied as moot.